Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	The claims are amended as follows:
	
	Claim 14, line 1: -- … sensor system of claim [[1]]11, …--


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose the claimed multi-photon wavefront sensor system wherein the laser excitation source is configured to emit a plurality of laser pulses to induce multi-photon absorption in a detector material of the Shack-Hartmann wavefront sensor.
Cha (Cha, J.W. et al., “Shack-Hartmann wavefront-sensor-based adaptive optics system for multiphoton microscopy”, 2010, J. Biomedical Optics 15(4), 046022, pp. 1-10) discloses a multi-photon wavefront sensor system, comprising: a Shack-Hartmann wavefront sensor; and a laser excitation source configured to emit a plurality of laser pulses at a wavelength in the near-infrared range (780 nm wavelength), wherein the plurality of laser pulses are configured to induce multi-photon absorption in a fluorescent sample, using the Shack-Hartmann wavefront sensor to provide adaptive optics compensation for two-photon excitation fluorescence microscopy (Abstract, sections I, 2.2, 3.1).
Bristow (Bristow, A.D. et al., “Two-photon absorption and Kerr coefficients of silicon for 850-2200 nm”, 2007, Applied Physics Letters 90, 191104) discloses two-photon absorption coefficients of a sensor material (silicon; Abstract).
Betzig discloses a wavefront sensor system, comprising: a Shack-Hartmann wavefront sensor 136; and a laser excitation source 102 configured to emit a plurality of laser pulses at a wavelength in the near-infrared (NIR) range (par. [0060]-[0064], [0077], fig. 1).
While Shack-Hartmann wavefront sensors were generally known in the art, as was the concept of multi-photon absorption, the cited prior art does not expressly disclose or suggest a laser excitation source is configured to emit a plurality of laser pulses to induce multi-photon absorption in a detector material of the Shack-Hartmann wavefront sensor.


Regarding claims 11 and 15, the claims are allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-10, 12-14, and 16-20, the claims are allowed due to their dependence on claims 1, 11, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884